DETAILED ACTION


Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Applicant’s information disclosure statement of 10/29/19 has been received and made of record. Note the acknowledged PTO-1449 enclosed herewith.   

Drawings
The drawings are objected to as failing to comply with 37 CFR 1.84(p)(5) because they do not include the following reference sign(s) mentioned in the description: “11”.  
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.


Specification
The disclosure is objected to because of the following informalities: page 2, line 25, “mobilizer” should read --immobilizer--; page 13, line 2, “surface13” should read --surface 13--.  Appropriate correction is required.

Claim Objections
Claims 1, 5, 9,10 and 15 are objected to because of the following informalities:  Claim 1, line 1, “the foot” should read --a foot--; claim 1, lines 5, 6 and 7 “rectangular” should read --generally rectangular--; claim 5, lines 7, 8, and 10 “rectangular” should read --generally rectangular--; claim 9, lines 5, 6, 7, 11 and 14  “rectangular” should read --generally rectangular--; claim 9, lines 14-15, “the patient’s dorsal foot region” should read --the patient’s plantar surface of the foot”; claim 10 should end with a period; claim 15, “the top dorsal region” should read --a top dorsal region--.  Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 4-15 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly 
Regarding claim 4, line 4, “the unitary pad” lacks proper antecedent basis and is therefore indefinite.
As regards claim 5, line 2, “surrounds the foot…” is indefinite in that it appears as if the Applicants are claiming the foot along with the invention.  Claim 5, line 4 “padding material applied to the foot” is indefinite in that it appears as if the Applicants are claiming the foot along with the invention. 
As regards claim 8, “the unitary pad” lacks proper antecedent basis.
As regards claim 9, “the patient’s plantar foot region” lacks proper antecedent basis.  Applicants previously recited “a plantar surface”. 
Claim 14, line 1, “the unitary pad” lacks proper antecedent basis.
Claim 15, line 3, “the outer casting material” lacks proper antecedent basis.
The remaining claims are rejected insofar as they depend from rejected independent claims 5 or 9 and thereby incorporate the indefinite language due to their dependency.

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Section 33(a) of the America Invents Act reads as follows:  
Notwithstanding any other provision of law, no patent may issue on a claim directed to or encompassing a human organism.  

Claims 5-8 are rejected under 35 U.S.C. 101 and section 33(a) of the America Invents Act as being directed to or encompassing a human organism.  See also Animals - Patentability, 1077 Off. Gaz. Pat. Office 24 (April 21, 1987) (indicating that human organisms are excluded from the scope of patentable subject matter under 35 U.S.C. 101).  The recitation of “surrounds the foot” in line 2 of claim 5 and “padding material applied to the foot...” in line 4 of claim 5 , claims the foot along with the instant invention.  Applicant is reminded that the human body and/or portions thereof cannot be claimed as components of the invention.
Dependent claims 6-8 are rejected insofar as they depend from rejected independent claim 5 and thereby incorporate the indefinite language due to their dependency.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having 

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1-8 is/are rejected under 35 U.S.C. 103 as being unpatentable over U.S. Patent Application Publication No. 2014/0316316 (“Andrews et al.”) in view of U.S. Patent Application Publication No. 2015/0025432 (“Liden et al.”) and U.S. Patent Application Publication No. 2017/0239097 (“Serena et al.”).
As regards claim 1, Andrews et al. discloses an article (constituted by foam pad 30) suitable for use in forming a total contact cast (see the abstract and Fig. 6) around the foot and leg of a human patient (see Fig. 3), the article comprising: a unitary blank 
Andrews et al. fail to teach the top contact region of the unitary blank has an adhesive applied thereto for restraining foe unitary blank about the foot upon folding of the blank or that the foam pad is constructed from polyurethane foam material.
Linden et al., however, teaches it is known to construct a unitary blank (foot support 14) with an adhesive to attach to any suitable object, such as a footplate, an internal surface of a cast (12) or an underlayment (16).  Linden et al. specifically teaches, an internal surface of the foot support comprises an adhesive that is 
In view of Linden et al., it would have been obvious to one having ordinary skill in the art before the effective time of filing to have modified the foot support of Linden et al. to include an adhesive layer on the internal surface (top) of the foot support to attach the foot support to a portion of the underlayment, such as stockinette (42), in order to assist in reducing some shearing movement between the skin and cast (see para. [0169] of Linden et al.)
As to polyurethane material, Serena et al., in an analogous device, discloses an article (14) for use in forming a total contact cast.  As can be read from para. [0038], Serena et al. teaches that the article can be constructed from any suitable type of padding material including polyurethane.
In view of Serena et al., it would have been obvious to one having ordinary skill in the art to before the effective time of filing to have constructed the foam pad of Andrews et al. from polyurethane material since it has been held that the selection of a known material based upon its suitability for the intended purpose is would have been prima facie obvious, In re Leshin, 277 F.2d 197, 125 USPQ 416 (CCPA 1960) and since it is inherently light weight which provides less weight for the user to carry.
As regards claim 2, modified Linden et al. discloses the article of claim 1, wherein the unitary blank is longitudinally dimensioned in a first direction to extend past the foot a sufficient length to be foldable back to provide an overlap region over a dorsal surface of the foot (see Fig. 1C).
As regards claim 3, modified Andrews et al. discloses the article of claim 2, wherein the opposing flap regions (34, 36) of the unitary blank (30) have an outer curvilinear shape (see Fig. 2) defining outwardly extending projections, the projections being positioned and dimensioned to be formed around opposing ankle regions (see para. [0023], lines 1-4) of the foot to form a substantially smooth and pucker free enclosure (the malleolar pads 34, 36 are capable of forming a substantially smooth and pucker free enclosure of the ankle).
As regards claim 4, modified Andrew et al. disclose the article of claim 3, except wherein the unitary pad (interpreted as the unitary blank) has a plurality of holes formed therein which communicate the top contact surface and the opposite bottom surface. While it is inherent that the open cell nature of foam provides communication between a top surface and bottom surface of a foam layer, the Office wishes Applicants to note that Linden et al. teaches that it is known to provide an analogous article (constituted by foot support 14) comprising a plurality of holes (constituted by ventilation holes in 104) for the inherent purpose of managing moisture so as to reduce problems associated with uncontrolled moisture (see paras. [0120] and [0140].
In view of Linden et al., it would have been obvious to one having ordinary skill in the art at the effective time of filing to have modified the foam pad (14) of Andrews et al. with holes in order to manage moisture so as to reduce problems associated with uncontrolled moisture.
As regards claim 5, Andrews et al. discloses a total contact cast (see Figs. 5 and 6) for a human foot and leg (see Fig. 6), comprising: a cured outer casting material (46, see para. 0034, lines 1-5) which forms a hardened cast which surrounds the foot and a 
Andrews et al. fail to teach the top contact region of the unitary blank has an adhesive applied thereto for restraining foe unitary blank about the foot upon folding of the blank or that the foam pad is constructed from polyurethane foam material.
Linden et al., however, teaches it is known to construct a unitary blank (foot support 14) with an adhesive to attach to any suitable object, such as a footplate, an internal surface of a cast (12) or an underlayment (16).  Linden et al. specifically teaches, an internal surface of the foot support comprises an adhesive that is configured to attach the foot support to a portion of the underlayment (16), for example, a sock (see para. [0144]).
In view of Linden et al., it would have been obvious to one having ordinary skill in the art before the effective time of filing to have modified the foot support of Linden et al. to include an adhesive layer on the internal surface (top) of the foot support to attach the foot support to a portion of the underlayment, such as stockinette (42), in order to assist in reducing some shearing movement between the skin and cast (see para. [0169] of Linden et al.)
As to polyurethane material, Serena et al., in an analogous device, discloses an article (14) for use in forming a total contact cast.  As can be read from para. [0038], Serena et al. teaches that the article can be constructed from any suitable type of padding material including polyurethane.
In view of Serena et al., it would have been obvious to one having ordinary skill in the art to before the effective time of filing to have constructed the foam pad of Andrews et al. from polyurethane material since it has been held that the selection of a known material based upon its suitability for the intended purpose is would have been prima facie obvious, In re Leshin
As regards claim 6, modified Andrews et al. discloses the cast of claim 5, except wherein the unitary blank is longitudinally dimensioned in a first direction to extend past the foot a sufficient length to be foldable back to provide an overlap region over a dorsal surface of the foot.  However, Linden et al., in an analogous total contact cast, teaches it is known to provide a unitary blank (foot support 14) wherein the unitary blank is longitudinally dimensioned in a first direction to extend past the foot a sufficient length such that has a shape that is folded back to provide an overlap region (94) over a dorsal surface of the foot (see Figs. 1C, 9D and 9N) in order to cover, cushion, and or otherwise protect one or more of the patient’s toes from being rubbed against a portion of cast system (10, see para. [0131], lines 1-53).  
In view of Linden et al., it would have been obvious to one having ordinary skill in the art before the effective time of filing to have modified the foot pad (30) of Andrews et al. such that it is longitudinally dimensioned in a first direction to extend past the foot a sufficient length to be foldable back to provide an overlap region over a dorsal surface of the foot in order to cover, cushion, and or otherwise protect one or more of the patient’s toes from being rubbed against a portion of cast system.
As regards claim 7, modified Andrews et al. discloses the cast of claim 6, wherein the opposing flap regions (34, 36) of the unitary blank have an outer curvilinear shape defining outwardly extending projections (see Figs. 2 and 3), the projections being positioned and dimensioned to be formed around opposing ankle regions of the foot to form a substantially smooth and pucker free enclosure (malleolar pads 34, 36 are fully capable of substantially smooth and pucker free enclosure).

As regards claim 8, modified Andrews et al. discloses the cast of claim 7, except wherein the unitary pad has a plurality of holes formed therein which communicate the top contact surface and the opposite bottom surface.  However, Linden et al., in an analogous total contact cast, teaches it is known to provide a unitary blank (foot support 14), wherein the unitary blank a plurality of holes (104) formed therein for the purpose of providing ventilation.
In view of Linden et al., it would have been obvious to one having ordinary skill in the art before the effective tie of filing to have modified the foot pad of Andrews et al. with the addition of holes that inherently communicated the top surface and opposite bottom surface, in order to provide ventilation.

Allowable Subject Matter
Claim 9 would be allowable if rewritten or amended to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action.
Claims 10-15 would be allowable if rewritten to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action and to include all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter:  Methods for forming a total contact cast around a foot and leg region of a human patient are known as demonstrated by U.S. Patent Application Publication Nos. 2017/0239097 to Serena et al., 2015/0025432 to Liden et al. and 2014/0316316 to Andrews et al., which are considered the closest prior art documents of record.  The .
Dependent claims 10-15 are allowable insofar as they depend from allowable claim 9.  

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure in that it discloses total contact casts.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KIM M LEWIS whose telephone number is (571)272-4796.  The examiner can normally be reached on Monday -Friday 5:30 am -11:30 am.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Alireza Nia can be reached on (571)270-3076.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for 






/KIM M LEWIS/Primary Examiner, Art Unit 3786